Case 3:18-cv-01124-SMY Document 151 Filed 06/29/20 Page 1 of 12 Page ID #1156




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

  ROGER STEWARD, et al., on behalf of
                                 )
  themselves and all others similarly situated,
                                 )
                                 )
               Plaintiffs,       )
                                 )
  vs.                            )                     Case No. 18-CV-1124-SMY
                                 )
  HONEYWELL INTERNATIONAL, INC., )
                                 )
               Defendant.        )

                             MEMORANDUM AND ORDER

YANDLE, District Judge:

       In this putative class action, Plaintiffs allege that from 1963 to 2017, a plant making

uranium hexafluoride (“UF6”) operated on the outskirts of Metropolis, Illinois and emitted air

contaminated with radioactive and other toxic materials. They further allege that throughout the

years, this material settled into the soil and buildings around Metropolis, causing property loss and

damages. Plaintiffs seek compensation for property damage, personal injuries, and remediation

from Defendant Honeywell International, Inc. (“Honeywell”), which now owns the plant.

       In the Amended Complaint (Doc. 89), Plaintiffs assert state law claims of negligence,

trespass, nuisance, property damage, failure to warn, ultra-hazardous activity, gross negligence

and negligent infliction of emotional distress (Counts I – VIII) as well as federal claims pursuant

to the Resource Conservation and Recovery Act (“RCRA), 42 U.S.C. § 6901, et seq. (Count IX),

the Comprehensive Environmental Response, Compensation and Liability Act (“CERCLA”), 42

U.S.C. § 9601, et seq. (Count X), and the Clean Air Act (“CAA”), 42 U.S.C. § 7401, et seq. (Count

XI).

       Now pending before the Court are Honeywell’s Second Motion to Dismiss for Failure to


                                           Page 1 of 12
Case 3:18-cv-01124-SMY Document 151 Filed 06/29/20 Page 2 of 12 Page ID #1157




State a Claim (Doc. 95), Motion for Order to Stipulate Regarding Claims Related to Personal

Injury and Emotional Distress (Doc. 119), and Motion for Oral Argument or Referral to Magistrate

Judge (Doc. 139). For the following reasons, the Motion to Dismiss is GRANTED in part, the

Motion for Order to Stipulate is DENIED, and the Motion for Oral Argument or Referral to

Magistrate Judge is DENIED.

                                             Discussion

   Motions for Entry of Stipulated Order (Doc. 119) and for Oral Argument/Referral to
                               Magistrate Judge (Doc. 139)

       Defendant seeks entry of a “stipulated order” regarding a “Joint Stipulation to Limit Claims

Related to Personal Injury and Emotional Distress.” It is unclear why such an order is required,

and Defendant has not provided the stipulation for the Court’s review. Accordingly, this Motion

is DENIED. Because the Court is able to resolve Defendant’s Motion to Dismiss on the written

submissions, oral argument and/or referral to the Magistrate Judge are unnecessary. Accordingly,

Defendant’s Motion (Doc. 139) is also DENIED.

                                   Motion to Dismiss (Doc. 95)

       The federal system of notice pleading requires only that a plaintiff provide a “short and

plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

However, the allegations must be “more than labels and conclusions.” Pugh v. Tribune Co., 521

F.3d 686, 699 (7th Cir. 2008). This requirement is satisfied if the Complaint (1) describes the

claim in sufficient detail to give the defendant fair notice of what the claim is and the grounds upon

which it rests and (2) plausibly suggests that the plaintiff has a right to relief above a speculative

level. Twombly, 550 U.S. at 555; see Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 129 S. Ct. at

                                            Page 2 of 12
Case 3:18-cv-01124-SMY Document 151 Filed 06/29/20 Page 3 of 12 Page ID #1158




1949 (citing Twombly, 550 U.S. at 556). When considering a Rule 12(b)(6) motion to dismiss, the

Court accepts all allegations in the Complaint as true. Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

                           Price Anderson Act Preemption (Counts I – VIII)

        Plaintiffs allege that Defendant does not have a license to dispose of plutonium1 and is not

a party to any indemnification agreement under the PAA (Doc. 89, ၁၁ 9, 35). They cite Strong v.

Republic Services, Inc., 283 F.Supp.3d 759 (E.D. Mo. 2017) and Banks v. Cotter Corp., 2019 WL

1426259 (E.D. Mo. 2019), for the proposition that the PAA does not apply if there is no license.

In Strong, the court held that “there cannot be federal jurisdiction under the PAA without a license

or an indemnity agreement.” Id. 283 F.Supp.3d at 766, 773. In Banks, the court found that there

was an insufficient showing that the license issued by the Nuclear Regulatory Commission

(“NRC”) to the defendant covered the activity complained of by plaintiff. Id. 2019 WL 1426259

at * 9. But those cases speak to federal court jurisdiction and there is no dispute as to this Court’s

jurisdiction; the question is whether Plaintiff’s state law claims are preempted by the Price-

Anderson Nuclear Liability Act of 1957 (“PAA”). 42 U.S.C. § 2210 (and various other sections).

        The PAA was enacted in furtherance of the Atomic Energy Act of 1954, 42 U.S.C. § 2011,

et seq., to encourage private investment in nuclear energy by ensuring that public funds are

available to compensate affected parties in the event of a nuclear incident and to limit liability for

such nuclear incidents. 42 U.S.C. § 2012; Duke Power Co. v. Carolina Environmental Study

Group, Inc., 438 U.S. 59, 64-65 (1978). At the time of its enactment, the Atomic Energy Act

provided for the licensing of privately constructed and operated nuclear power plants that would



1
  As noted above, Plaintiffs allege that the plant was used to make UF6 from uranium ore. Plaintiffs also contend
that the plant was used to process “downgraded fissile material extracted from Russian nuclear warheads” (Doc. 89,
၁ 37).

                                                  Page 3 of 12
Case 3:18-cv-01124-SMY Document 151 Filed 06/29/20 Page 4 of 12 Page ID #1159




be supervised by the Atomic Energy Commission (now the NRC).                            Id. at 63.     The PAA

subsequently required such licensed facilities to purchase private liability insurance in exchange

for indemnification by the federal government for damages in excess of the amount covered by

private insurance. Id. 64-5; 42 U.S.C. § 2210(a - c). Through various amendments, the funds used

to compensate victims were broadened to include indemnification from a fund subsidized by

nuclear reactor owners. Id.

        In the Price-Anderson Amendments Act of 1988 (“Amendments Act”), Congress gave

federal courts original jurisdiction over “any public liability action arising out of or resulting from

a nuclear incident.” 42 U.S.C. § 2210(n)(2). “The Amendments Act creates a federal cause of

action which did not exist prior to the Act, establishes federal jurisdiction for that cause of action,

and channels all legal liability to the federal courts through that cause of action.” In re TMI

Litigation Cases Consol. II, 940 F.2d 832, 856-857 (3rd Cir. 1991). Consequently, if Plaintiffs’

state law claims constitute a “public liability action arising out of or resulting from a nuclear

incident,” such claims must be brought pursuant to the PAA.2 “[A] state cause of action is not

merely transferred to federal court; instead a new federal cause of action supplants the prior state

cause of action” because the Amendments Act created an “overlay of federal law upon the rights

and remedies previously available under state law.” O’Conner v. Commonwealth Edison Co., 13

F.3d 1090, 1099-1100, 1101 (7th Cir. 1994).

        Plaintiffs first maintain that the contamination of their property with radioactive material

is not governed by the PAA because it is not a nuclear incident (which they define as a discrete

and catastrophic event, like a nuclear plant meltdown and resulting fallout, originating in a licensed

facility). Defendant urges a more expansive reading, arguing that the PAA applies to any claim


2
 For ease of reference, PAA refers to the Price Anderson Act as amended. Subject matter jurisdiction in this case is
premised on diversity of citizenship and not the PAA (Doc. 89, ၁ 17).

                                                  Page 4 of 12
Case 3:18-cv-01124-SMY Document 151 Filed 06/29/20 Page 5 of 12 Page ID #1160




for property damage resulting from exposure to nuclear radiation, regardless of the licensing status

of the facility from which the nuclear material was released. The PAA defines a “public liability

action” as “any suit asserting . . .” “any legal liability arising out of or resulting from a nuclear

incident . . . .” (with various exceptions not relevant here). 42 U.S.C. § 2014(hh) and (w).

Relatedly, a “nuclear incident” is defined as “any occurrence, including an extraordinary nuclear

occurrence, within the United States causing, within or outside the United States, bodily injury,

sickness, disease, or death, or loss of or damage to property, or loss of use of property, arising out

of or resulting from the radioactive, toxic, explosive, or other hazardous properties of source,

special nuclear, or byproduct material . . . .” 42 U.S.C. § 2014(q).3 There is no dispute that the

material in question in this case is “source, special nuclear, or byproduct material.”

         Further, by its plain language, the statute’s definition of nuclear incident includes “any

occurrence” causing property loss resulting from radioactive material. The ordinary and common

meaning of occurrence – “a thing that occurs, happens, or takes place” – (www.oed.com, last

visited May 8, 2020), encompasses both discrete events and those that take place over time. Thus,

the PAA’s expansion of the definition of nuclear incidents from “extraordinary nuclear

occurrence” to “any occurrence” broadened the Act’s reach to include more than catastrophic and

singular events. See Acuna v. Brown &Root, Inc., 200 F.3d 335, 339 (5th Cir. 2000) (“’Nuclear

incident’ is not limited to a single, catastrophic accident: indeed, one purpose behind the 1988

amendments was to expand the scope of federal jurisdiction beyond actions arising from

‘extraordinary nuclear occurrences’ only.”); Halbrook v. Mallinckrodt, LLC, 888 F.3d 971, 974




3
 The statute also provides, “it shall be unlawful . . . for any person . . . to transfer or receive in interstate commerce,
manufacture, produce, transfer, acquire, possess, use, import, or expert any utilization or production facility except
under and in accordance with a license issued by the commission pursuant to section 2133 or 2134 . . . .” 42 U.S.C.
§ 2131.


                                                     Page 5 of 12
Case 3:18-cv-01124-SMY Document 151 Filed 06/29/20 Page 6 of 12 Page ID #1161




(8th Cir. 2018); In re TMI Litigation Cases Consol. II, 940 F.2d 832, 853-854 (3rd Cir. 1991).

       Nevertheless, relying on Cook v. Rockwell Intern. Corp., 790 F.3d 1088, 1096 (10th Cir.

2015), Plaintiffs contend that the PAA governs larger nuclear incidents, whereas state tort law can

govern lesser nuclear occurrences. In Cook, various property owners filed suit under the PAA and

state nuisance laws to recover compensation for diminished property values due to mishandled

radioactive waste that had leached into bodies of water and soil for numerous years. At trial, the

plaintiffs prevailed on both their PAA claims and state law nuisance claims. On appeal, the Tenth

Circuit Court of Appeals found that the district court erred in defining “nuclear incident” in the

jury instructions. Cook v. Rockwell Intern. Corp., 618 F.3d 1127, 1138-42 (10th Cir. 2010). On

remand, the plaintiffs again prevailed by dropping their claim under the PAA and proceeding

solely on the state law nuisance claim. In a second appeal, the defendant argued that the PAA

prevented and precluded any state law action – that plaintiffs could only recover if they proved

that the events constituted a nuclear incident. Cook, 790 F.3d at 1092. The Tenth Circuit, finding

that there was no field preemption and that plaintiffs could proceed on their state law claims,

concluded, “the Price-Anderson Act does not preempt and preclude a freestanding state law

nuisance claim when a nuclear incident is alleged but unproven.” Id. at 1103.

        The Tenth Circuit’s opinion in Cook is an outlier however. See Acuna, 200 F.3d at 337-

8 (plaintiff alleging personal and property damage due to uranium mining); Halbrook v.

Mallinckrodt, LLC, 888 F.3d at 974 (concerning wrongful death claims due to exposure to nuclear

radiation during World War II and the Cold War); Estate of Ware v. Hospital of the University of

Pennsylvania, 871 F.3d 273 (3rd Cir. 2017) (considering cesium-137 exposure during the course

of work in a laboratory); In re Hanford Nuclear Reservation Litigation, 534 F.3d 986 (9th Cir.

2008) (where thousands of plaintiffs filed suit pursuant to the PAA for decades long exposure to



                                           Page 6 of 12
Case 3:18-cv-01124-SMY Document 151 Filed 06/29/20 Page 7 of 12 Page ID #1162




radioiodine, a nuclear byproduct); Rainer v. Union Carbide Corp., 402 F.3d 608 (6th Cir. 2005)

(considering the years long exposure to radioactive substances by employees of a uranium

enrichment plant); Lawson v. General Electric Company, 323 F.Supp.3d 980 (N.D. Ill. 2018)

(where the district court adopted a prior district court’s finding that plaintiff’s exposure to radiation

during his employment as a welder for 7 years in various nuclear power plants constituted a

“nuclear incident.”); Carey v. Kerr-McGee Chemical Corp., 60 F.Supp.2d 800 (N.D. Ill. 1999)

(where the district court found that plaintiffs’ claims for personal and property damage due to

thorium tailings produced at a chemical plant was governed by the PAA); Sawyer v.

Commonwealth Edison Co., 847 F.Supp. 96 (N.D. Ill. 1994) (where the district court found that

“[t]he Price-Anderson Amendments Act does not contain any limiting language which would

suggest that the ‘nuclear incident’ which causes the alleged personal injury must be an isolated

nuclear occurrence”). Additionally, the Supreme Court noted that the PAA was enacted to avoid

duplicative determinations and inefficiencies that ensue when claims within the act are adjudicated

in jurisdictions other than a district court. El Paso National Gas Co. v. Neztsosie, 526 U.S. 473,

486-487 (1999). Plaintiffs’ reading of “nuclear incident” would thwart that purpose. This Court

declines the invitation; Plaintiff’s state law claims are preempted by the PAA. Accordingly,

Counts I - VIII are dismissed with prejudice.

                       Resource Conservation and Recovery Act (Count IX)

        Plaintiffs allege that Defendant violated the “standards and permits under RCRA and that

its use, storage and disposal of radionuclides presents an imminent and substantial endangerment

to health and the environment” (Doc. 89 ၁ 96). They also allege that the “radionuclides, including

radioactive decay products, heavy metals, and fluorinated compounds” released from the plant are

both “solid waste” and “mixed waste” as defined by the RCRA (Id. ၁ 100-101). Defendant argues



                                             Page 7 of 12
Case 3:18-cv-01124-SMY Document 151 Filed 06/29/20 Page 8 of 12 Page ID #1163




that radioactive materials are outside the scope of the RCRA, that the claims about non-radioactive

material are vague, that the RCRA does not apply to air emissions, and that Plaintiffs failed to state

a citizen-suit under the RCRA.

       As an initial matter, although Plaintiff may not identify the exact chemicals they allege

caused damage or quantify the specific damage attributable to each hazardous material, that is not

fatal to their claims at this stage of the proceedings. F.R.C.P. 8 only requires notice pleading, and

Plaintiff’s allegations are adequate to put Defendant on notice of the claim asserted against it.

       The “RCRA is a comprehensive environmental statute that governs the treatment, storage,

and disposal of solid and hazardous waste.” Meghrig v. KFC Western, Inc., 516 U.S. 479, 483

(1996). While the Environmental Protection Agency has the primary responsibility for enforcing

RCRA provisions, anyone may file suit against “any person . . . who is alleged to be in violation

of any permit, standard, regulation . . . which has become effective pursuant” to the statute. 42

U.S.C. § 6972(a)(1)(A); Liebhart v. SPX Corporation, 917 F.3d 952, 958 (7th Cir. 2019). Such

citizen suits may seek mandatory injunctions, requiring a responsible party to prevent further

violation of the Act and to cleanup or remediate toxic waste. Id.

       The RCRA applies to solid waste, including “hazardous waste” that because of its

“quantity, concentration, or physical, chemical, or infectious characteristics” may cause increased

mortality or illness or poses “a substantial present or potential hazard to human health or the

environment.” 42 U.S.C. § 6903(5). Excluded however is “source, special nuclear, or byproduct

material as defined by the Atomic Energy Act of 1954, as amended.” Id. Plaintiffs allege that the

material emitted from the plant includes both nuclear material (“nucleotides”), as defined by the

Atomic Energy Act, and heavy metals (i.e. mercury, cadmium, arsenic, etc.) and “fluorinated

compounds” (chemical compounds containing fluorine). While the emission of nuclear material



                                            Page 8 of 12
Case 3:18-cv-01124-SMY Document 151 Filed 06/29/20 Page 9 of 12 Page ID #1164




would not be covered by the RCRA, other material, within the definition of solid waste, are

covered by the RCRA. Thus, the inclusion of material outside the coverage of the Act is

superfluous but not fatal to Plaintiff’s claim.

       Defendant further argues that the RCRA does not apply to the “diffuse air emissions”

alleged in the Amended Complaint. The Amended Complaint alleges that “expelled air laden with

radioactive material and other metals” was “discharged through Honeywell’s incinerator stacks,

exhaust fans, dirt moving activities and intentional unpermitted burial at the site” and settled on

land around the plant. (Doc. 89, ၁၁ 3-100). Plaintiffs argue that “physical, solid waste” converted

to “airborne particulate matter” and subsequently settled on land around the plant and thus are the

type of “discarded material” contemplated by the definition of solid waste (Doc. 102, p. 26). They

urge the Court to adopt the Ninth Circuit’s holding in Ctr. For Comty. Action & Environ. Justice

v. BNSF Ry. Co., 764 F.3d 1019 (9th Cir. 2014), that “particulate matter contained in exhaust

gases” were solid waste under the RCRA. (Doc. 102, p. 27). But the Ninth Circuit made no such

finding:

       Because we conclude that Defendants do not “dispose” of solid waste in violation
       of RCRA, we need not reach the parties’ arguments about whether diesel particulate
       matter is indeed “solid waste” under 42 U.S.C. § 6903(27). Likewise, we do not
       reach the question whether diesel particulate matter, if it is a solid waste, “present[s]
       an imminent and substantial endangerment to health or the environment.” §
       6972(a)(1)(B).

Id. 764 F.3d 1019 n.19. And, this Court does not find Plaintiffs’ argument that the air emissions

from the plant are the type of solid waste governed by RCRA persuasive. Given this conclusion,

it is unnecessary to address Defendant’s final arguments that Plaintiffs failed to identify the

specific regulations it violated or that it may only seek prospective injunctive relief. Accordingly,

Count IX is DISMISSED with prejudice.




                                             Page 9 of 12
Case 3:18-cv-01124-SMY Document 151 Filed 06/29/20 Page 10 of 12 Page ID #1165




      Comprehensive Environmental Response Compensation and Liability Act (Count X)

        In Count X, Plaintiffs allege that Defendant’s plant released radionuclides, a hazardous

 substance, into the environment and is liable “for response costs incurred, damages to natural

 resources (including assessment costs), and the costs of necessary health assessment and /or health

 effect studies” that are consistent with the “national contingency plan” as directed by CERCLA

 (Doc. 89, ၁၁ 111, 115). Defendant essentially argues that Plaintiffs have not alleged sufficient

 facts to state a claim and that categories of damages are unavailable under CERCLA.

        CERCLA was enacted to “promote the timely cleanup of hazardous waste sites and to

 ensure that the costs of such cleanup efforts were borne by those responsible for the

 contamination.” CTS Corp. v. Waldburger, 573 U.S. 1, 4 (2014) (quotation marks and citations

 omitted). Under the Act, any facility owner shall be liable for the “necessary costs of response

 incurred by any other person consistent with the national contingency plan” (“NCP”) with respect

 to hazardous substances. 42 U.S.C. § 9607(a). “In order to succeed in an action for recovery of

 response costs under CERCLA, a plaintiff must prove the following elements: (1) the site in

 question is a ‘facility’ as defined by CERCLA; (2) the defendant is a ‘responsible person’ for the

 spill as defined by CERCLA; (3) there was a release of hazardous substances; and (4) such release

 caused the Plaintiff to incur response costs.” Emergency Servs. Billing Corp. v. Allstate Ins. Co.,

 668 F.3d 459, 463 (7th Cir. 2012) (quotation marks and citations omitted).

        Plaintiffs’ allegations are sufficient to state a claim under CERCLA, even though they may

 not have identified the exact relevant part of the NCP. See City of Colton v. Am. Promotional

 Events, Inc. -W., 614 F.3d 998, 1003 (9th Cir. 2010). As to damages, Plaintiffs may only pursue

 the “costs of investigating and remedying the effects of a release or threatened release of a

 hazardous substance into the environment.” Young v. United States, 394 F.3d 858, 863 (10th Cir.



                                           Page 10 of 12
Case 3:18-cv-01124-SMY Document 151 Filed 06/29/20 Page 11 of 12 Page ID #1166




 2005). However, it is unnecessary to strike particular damages requests at the pleading stage.

 Accordingly Count X will not be dismissed.

                                      Clean Air Act (Count XI)

        Plaintiffs allege that Defendant is in violation of the “National Emission Standards for

 Hazardous Air Pollutants” under the CAA by emitting radionuclides that expose people to

 radiation and “mixed-waste radioactive contamination.”         Plaintiffs specifically refer to the

 regulations contained in 40 CFR §§ 61.102 which state that “[e]missions of radionuclides,

 including iodine, to the ambient air from a facility regulated under this subpart shall not exceed

 those amounts that would cause any member of the public to receive in any year an effective dose

 equivalent to 10 mrem/yr” Id. §61.102(a). But that standard only applies to “facilities owned or

 operated by any Federal agency other than the Department of Energy and not licensed by the

 Nuclear Regulatory Commission . . . .” 40 C.F.R. §61.100. Defendant is not a federal agency

 subject to the regulation but rather a private corporation.

        Plaintiffs also allege that Defendant continues to violate 42 U.S.C. § 7412, and that they

 may pursue a claim under the CAA’s citizen suit section which permits any person to file a civil

 action against “any person . . . who is alleged to have violated or to be in violation of (A) an

 emission standard or limitation under this chapter.” 42 U.S.C. § 7604(a)(1). The 1990 amendments

 to the CAA added Title V, which allow for permits that include “enforceable emission limitations

 and standards, a schedule of compliance, requirements that the permittee submit to the permitting

 authority . . . the results of any required monitoring, and such other conditions as are necessary to

 assure compliance with applicable requirements of this chapter, including the requirements of the

 applicable implementation plan.” 42 U.S.C. § 7661c(a). If a facility complies with a Title V

 permit, it is deemed to be in compliance with the CAA, including hazardous air pollutant standards.



                                            Page 11 of 12
Case 3:18-cv-01124-SMY Document 151 Filed 06/29/20 Page 12 of 12 Page ID #1167




 Id. § 7661c(f).

        Defendant attached its 104-page Title V permit to its Motion and argues that the existence

 of the permit requires dismissal of the CAA claim. But Plaintiffs argue that the emissions from

 the plant are “unpermitted and unlawful,” i.e. outside the standards set forth in the Title V permit.

 In either case, at this juncture, the Court is unable to conclude that Defendant is in compliance

 with the permit such that Plaintiffs’ CAA claim would fail as a matter of law. Accordingly, to the

 extent Plaintiffs allege violations of 40 CFR §61.102, their claim must be DISMISSED. The

 remainder of Count XI survives.

                                             Conclusion

        For the foregoing reasons, the Defendant’s Second Motion to Dismiss for Failure to State

 a Claim (Doc. 95) is GRANTED in part and DENIED in part, the Motion for Order to Stipulate

 Regarding Claims Related to Personal Injury and Emotional Distress (Doc. 119) is DENIED, and

 the Motion for Oral Argument or Referral to Magistrate Judge (Doc. 139) is DENIED. Counts I-

 VIII are DISMISSED with prejudice; Count IX is DISMISSED with prejudice; and Count XI

 is DISMISSED in part with prejudice.

        IT IS SO ORDERED.

        DATED: June 29, 2020


                                                       STACI M. YANDLE
                                                       United States District Judge




                                            Page 12 of 12
